Appeal by the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered October 1, 1998, convicting him of assault in the second degree and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision whether to permit the withdrawal of a plea of guilty rests within the sound discretion of the trial court (see, People v Ramsingh, 267 AD2d 406). The trial court providently exercised its discretion in denying the defendant’s motion to withdraw his plea without holding a hearing since the defendant’s unsubstantiated claim of innocence was refuted by his earlier admission of guilt (see, People v Eschenberg, 275 AD2d 719).
*516The defendant’s claim of ineffective assistance of counsel is without merit (see, People v Sosa, 258 AD2d 312; People v Knowles, 256 AD2d 592). Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.